Citation Nr: 1421182	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disability.

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

Following the RO's January 2011 statement of the case, the Veteran's attorney submitted additional evidence, including medical records, along with a waiver of initial RO review of such evidence.  The evidence is not pertinent to the claim herein denied.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2013).  


FINDINGS OF FACT

1.  The Veteran's rheumatic heart disease, with resulting chronic mitral insufficiency, dilated cardiomyopathy, chronic heart failure, and chronic atrial fibrillation and flutter, is related to service.

2.  The Veteran did not have arthritis until many years after service and no current arthritis is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatic heart disease, with resulting chronic mitral insufficiency, dilated cardiomyopathy, chronic heart failure, and chronic atrial fibrillation and flutter, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in November 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

While a VA examination was not obtained in connection with the claim for arthritis, as discussed below, there is no medical or other competent evidence suggesting any nexus between arthritis and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Cardiovascular disability

Service treatment records reflect that, in March 1979, the Veteran was hospitalized for an episode of atrial flutter.  The diagnosis at discharge was stable acute idiopathic atrial flutter, etiology unknown.

VA medical records reflect that the Veteran has been treated for several diagnosed cardiac-related disorders since 2004 including atrial flutter, congestive heart failure, mitral valve disorders, systolic non-ischemic cardiomyopathy, and rheumatic heart disease.  In November 2010, he underwent a mitral valve replacement.

The March 2014 opinion of a Veteran's Health Administration (VHA) chief cardiologist reflects that the Veteran's chronic atrial fibrillation and flutter, need for mitral valve replacement, MAZE operation and chronic anti-coagulation, and chronic heart failure due to dilated cardiomyopathy, are likely related to rheumatic heart disease, which first manifested in service.  The physician explained that the fall in cardiac function occurred after his mitral valve replacement for severe chronic rheumatic insufficiency in 2010, and a decrease in ejection fraction after mitral valve replacement for severe mitral incompetence indicates pre-existing left ventricular dysfunction, which is often not recognized prior to surgery.  Therefore, according to the cardiologist, the Veteran's dilated cardiomyopathy was due to chronic mitral insufficiency, which was due to chronic rheumatic heart disease.  The cardiologist stated that the latter started either prior to or during military service, but manifested for the first time as atrial flutter due to a bout of acute rheumatic fever while in the military.  

There is no competent and probative evidence contradicting the VHA cardiologist's conclusions.  Therefore, the evidence reflects that the cardiovascular disability of rheumatic heart disease, with resulting chronic mitral insufficiency, dilated cardiomyopathy, chronic heart failure, and chronic atrial fibrillation and flutter, are directly related to disease that first manifested in service.  

While the Board has characterized the issue on appeal as service connection for a cardiovascular disability, and while the VHA cardiologist in his March 2014 report addressed the entirety of the Veteran's cardiovascular disability, service connection for hypertension was initially adjudicated separately by the RO.  Hypertension was not specifically related by the March 2014 VHA cardiologist to service or to the Veteran's service-related conditions.  In an April 2014 letter, the Veteran's attorney stated that it had reviewed the March 2014 VHA opinion and found the cardiologist's opinion "to be fully favorable to the [Veteran] and as such [had] no cause to disagree with said findings."  The letter requested that the Board "grant service-connection for all aspects of the [Veteran's] heart condition as described and detailed by [the VHA cardiologist] at the earliest possible convenience."  The Board agrees with the contentions of the Veteran's attorney, and also accepts in full the conclusions of the March 2014 VHA cardiologist regarding the relationship of the Veteran's cardiovascular disability to service; as indicated by the Veteran's attorney's April 2014 letter, a grant of service connection for the cardiovascular disabilities related to service by the March 2013 VHA cardiologist constitutes a full grant of the benefits sought on appeal.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that rheumatic heart disease, with resulting chronic mitral insufficiency, dilated cardiomyopathy, chronic heart failure, and chronic atrial fibrillation and flutter, is related to service.  Accordingly, service connection for such disability must be granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Arthritis

The Veteran's service connection claim for arthritis must be denied.  

In his October 2008 claim, the Veteran simply claimed "arthritis (severe)," and, in a February 2012 letter, the Veteran's attorney stated that the Veteran continued "to disagree with the denial for his severe arthritic condition that is resultant from his time in service."  Neither the Veteran nor his attorney has specified any body part or parts affected by his claimed arthritis or provided any theory or explanation of how arthritis may be related to service.

Service treatment records reflect no arthritis or any hip problems.  On April 1979 separation examination, the Veteran was noted to have had no physical abnormalities.  VA treatment records beginning in August 2008 reflect a past medical history of osteoarthritis of the hip since June 2005; no other findings relating to arthritis have been noted.  As the record does not reflect any manifestation of arthritis within a year following discharge from service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic disabilities are not applicable.  Furthermore, there is no competent evidence, medical or lay, suggesting how any hip arthritis, or any other arthritis disability, might be related in any way to the Veteran's period of service, and neither the Veteran nor his attorney have identified any.

Thus the evidence weighs heavily against a finding that any arthritis is in any way related to service.  Accordingly, service connection for arthritis must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for rheumatic heart disease, with resulting chronic mitral insufficiency, dilated cardiomyopathy, chronic heart failure, and chronic atrial fibrillation and flutter, is granted.

Service connection for arthritis is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


